*13OPINION

Per Curiam:

The issue in the district court was priority in competing claims to a 1974 Cadillac automobile. The third party claimant, Love, claimed priority due to a perfected security interest. The plaintiff, Wells, claimed priority as a judgment lien creditor. The district court ruled that Love did not have an enforceable security interest since NRS 104.9203 was not complied with in that the financing statement offered to show a security interest did not contain language creating a security interest. McCorquodale v. Holiday, Inc., 90 Nev. 67, 518 P.2d 1097 (1974); American Card Co. v. H.M.H. Co., 196 A.2d 150 (R.I. 1963).
The record fully supports that determination.
Affirmed.